EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mathew Curran on 04/26/2022.

The application has been amended as follows:

Please replace all claims with the following claims.


1-17. (cancelled)
 
18. (currently amended) A knowledge modeling system, the system comprising:
a processor;
a plurality of data sources containing object-based production data;
a knowledge modeling workspace configured to interface with each of the plurality of data sources and make object-based production data contained therein available to a user of said knowledge modeling workspace for manipulation within said knowledge modeling workspace;
at least one linked data facade;
a linked data knowledge graph and object based production data repository module configured to acquire and integrate information into an ontology, apply a reasoner to derive new knowledge, output that new knowledge in the form of a knowledge graph, and implement tradecraft programmatically;
a knowledge modeling module; and
a model repository,
wherein said knowledge modeling workspace is further configured to organize said object-based production data by the context that it provides,
wherein each linked data facade is configured to obtain and format object-based production data contained in one or more of the plurality of data sources into a standardized form for use in the knowledge modeling workspace, [[and]]
wherein the linked data knowledge graph and object based production data repository module is in bidirectional communication with the knowledge modeling workspace,
wherein the linked data knowledge graph and object based production data repository module is configured to connect new object based production data to existing object based production data as new object based production data is added to the plurality of data sources,
wherein object based production data, as presented to a user in the knowledge modeling workspace, further comprises links to related object based production data,
wherein the knowledge modeling module is configured to programmatically produce a knowledge map that captures and exposes knowledge about what is known and what is thought about behaviors, processes, organizations, and activities, and
wherein the model repository comprises a storage area in which metadata relating to object based production 
 
19. (Currently Amended) The knowledge modeling system of claim 18 further comprising an object based production integration and context handling module, wherein the object based production integration and context handling module is configured to notify a user of the availability of updated object based production data used in the knowledge modeling workspace based on changes made to that same data in the data source from which the object based production data originated.
 
20. (Currently Amended) The knowledge modeling system of claim 18 further comprising a service updates for object-based production integration and context handling module, wherein the service updates for object-based production integration and context handling module is configured to update object based production data used in the knowledge modeling workspace based on changes made to that same data in the data source from which the object based production data originated.
 
21. (New) The knowledge modeling system of claim 18 wherein said object-based production data that is organized by the context it provides is organized into context categories comprising who, what, when, how, and where.
 
22. (New) The knowledge modeling system of claim 18, further comprising an object based production integration and context handling module, wherein the object based production integration and context handling module is configured to update object based production data used in the knowledge modeling workspace based on changes made to that same data in the data source from which the object based production data originated.
 
23. (New)        The knowledge modeling system of claim 18 further comprising an object based production integration and context handling module, wherein the object based production integration and context handling module is configured to notify a user of the availability of related object based production data in any of the plurality of data sources used in the knowledge modeling workspace.
 
24. (New)        The knowledge modeling system of claim 19 wherein the determination of whether or not data is similar enough to generate a notification to the user is made programmatically, based on the presence of shared metadata.
 
25. (New)        The knowledge modeling system of claim 18 further comprising an object based production integration and context handling module, wherein the object based production integration and context handling module is configured to push updated object based production data used in the knowledge modeling workspace back to the data source from which the object based production data originated.


	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 18, MarkLogic, "Object-Based Intelligence" available at <https://www.marklogic.com/wp-content/uploads/2014/12/Object-Based-Production-Intelligence-in-Context-Print.pdf>, published on Dec 2014, teaches a knowledge modeling system, the system comprising:
a plurality of data sources containing object-based production data; and
an knowledge modeling workspace configured to interface with each of the plurality of data sources and make object-based production data contained therein available to a user of said knowledge modeling workspace for manipulation within said knowledge modeling workspace,
wherein said knowledge modeling workspace is further configured to organize said object-based production data by the context that it provides wherein said context categories comprise who, what, when, how, and where. (pages 1-2)


Cathy Johson, "Modernizing Defence Intelligence: Object based production and activity based intelligence", availale online at <https://info.publicintelligence.net/DIA-ActivityBasedIntelligence.pdf>, published on June 27, 2013, teaches a knowledge modeling system, the system comprising:
a plurality of data sources containing object-based production data; and
an knowledge modeling workspace configured to interface with each of the plurality of data sources and make object-based production data contained therein available to a user of said knowledge modeling workspace for manipulation within said knowledge modeling workspace,
wherein said knowledge modeling workspace is further configured to organize said object-based production data by the context that it provides (pages 1-9).

However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “A knowledge modeling system, the system comprising:
a processor;
a plurality of data sources containing object-based production data;
a knowledge modeling workspace configured to interface with each of the plurality of data sources and make object-based production data contained therein available to a user of said knowledge modeling workspace for manipulation within said knowledge modeling workspace;
at least one linked data facade;
a linked data knowledge graph and object based production data repository module configured to acquire and integrate information into an ontology, apply a reasoner to derive new knowledge, output that new knowledge in the form of a knowledge graph, and implement tradecraft programmatically;
a knowledge modeling module; and
a model repository,
wherein said knowledge modeling workspace is further configured to organize said object-based production data by the context that it provides,
wherein each linked data facade is configured to obtain and format object-based production data contained in one or more of the plurality of data sources into a standardized form for use in the knowledge modeling workspace, wherein the linked data knowledge graph and object based production data repository module is in bidirectional communication with the knowledge modeling workspace,
wherein the linked data knowledge graph and object based production data repository module is configured to connect new object based production data to existing object based production data as new object based production data is added to the plurality of data sources,
wherein object based production data, as presented to a user in the knowledge modeling workspace, further comprises links to related object based production data,
wherein the knowledge modeling module is configured to programmatically produce a knowledge map that captures and exposes knowledge about what is known and what is thought about behaviors, processes, organizations, and activities, and
wherein the model repository comprises a storage area in which metadata relating to object based production” when interpreted as a whole.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175